Opinion issued November 7, 2019




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-19-00749-CV
                             ———————————
                         IN RE RENEE MALTZ, Relator


             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Renee Maltz, filed a petition for writ of mandamus requesting this

Court to compel the respondent district judge to rule on motions to dismiss filed by

real parties in interest and relator’s motion for extension in the underlying trial court

proceeding.1 A week later, relator filed a motion to dismiss this original proceeding



1
      The underlying proceeding is Renee Maltz v. One Stop Healthcare, 1 Stop Health
      Care Services, LLC, The Methodist Hospital, and The Methodist Health Care
      System, Cause No. 2017-85716, the Honorable Ursula A. Hall presiding.
because the trial court entered an order ruling on all of the motions at issue in this

proceeding.

      Because respondent has ruled on relator’s pending motions, relator’s petition

is moot and this Court no longer has jurisdiction to grant relief. See Tex. A&M

Univ.–Kingsville v. Yarbrough, 347 S.W.3d 289, 290–91 (Tex. 2011); In re Dash,

No. 01-18-00350-CV, 2018 WL 3580944, at *1 (Tex. App.—Houston [1st Dist.]

July 26, 2018, orig. proceeding) (per curiam) (mem. op.).

      Accordingly, we dismiss the petition for want of jurisdiction as moot. We

dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.




                                          2